Citation Nr: 0637370	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-29 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from July 1948 to August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for the cause of the 
veteran's death.  This case has been advanced on the Board's 
docket, based upon the appellant's advanced age and pursuant 
to 38 U.S.C.A. § 7101 and 38 C.F.R. § 20.099(c). 

In August 2006 the Board requested a medical opinion from the 
Veterans Health Administration (VHA) concerning this appeal.  
In September 2006 the Board received the requested VHA 
medical opinion.


FINDINGS OF FACT

1.  The veteran died in August 2002.  His death certificate 
lists the immediate cause of death as respiratory failure, 
due to or as a consequence of pneumonia, due to or as a 
consequence of staph sepsis, due to or as a consequence of 
coronary artery disease/bypass grafter surgery.  

2.  At the time of the veteran's death, service connection 
was in effect for right bundle branch block, first noted in 
1959 in service.

3.  The preponderance of the competent evidence of record is 
against a finding that the veteran's death from the above 
causes was caused by either any event in service or by his 
service-connected right bundle branch block.

CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1310, 5103, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a March 2005 letter, the RO informed the appellant of its 
duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  The Board 
therefore concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

The Board notes that when the Board sent a copy of the 
September 2006 VHA opinion to the appellant, she responded 
with a request to remand her case for review of the "new 
evidence" submitted by her.  The record reflects that, with 
her request, the appellant sent in duplicate copies of 
medical evidence that had previously been associated with the 
claims file.  Thus, the Board concludes (and based upon 
Appellant's Reply Brief, the representative agrees) that this 
evidence is not actually new, and therefore no remand is 
required.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition to the foregoing, to whatever extent the recent 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection for the cause of the veteran's death is 
being denied, no effective date will be assigned, so that 
issue is moot.

II.  Factual Background

The service medical records (SMRs) show that in May 1959 an 
electrocardiogram (EKG) showed that the veteran had right 
bundle branch block (a cardiac conduction abnormality seen on 
EKG). 

On VA examination in October 1965, the in-service indication 
of a right bundle branch block on routine physical 
examination was noted.  It was further noted, however, that 
there had never been any symptoms of cerebrovascular 
encephalopathy, coronary insufficiency, peripheral artery 
insufficiency, or congestive failure, and no cardiovascular 
medicine had ever been required.  The examining physician 
reported that blood pressure was 120/80, carotid and 
peripheral arterial pulses were full and equal, the heart was 
of normal size and mechanism, no murmurs were appreciated, 
and there were no signs of congestive failure.  The diagnosis 
was right bundle branch block.  

By December 1965 rating decision, service connection was 
granted for right bundle branch block, rated as 10 percent 
disabling.  

In a letter dated in January 1999, the veteran's treating 
physician, Dr. White, indicated that the veteran had no 
specific cardiac abnormalities such as coronary artery 
disease.  

On VA examinations in September 1970 and November 1974, the 
veteran was found to be neither dypsneic nor cyanotic, no 
abnormal pulsations were seen, and pulsations in the cervical 
vessels were full and equal bilaterally.  His heart tones 
were of good quality and intensity and there were no murmurs, 
thrills, or arrhythmia.  He had no precordial or chest pain.  
The diagnosis was right bundle branch block, cause 
undetermined.

In August 1990, the veteran filed a statement in support of 
claim (on VA Form 21-4138) in which he indicated that he had 
been experiencing severe chest pain.  

On a VA examination in January 1999, the examiner noted that 
the veteran's right bundle branch block had remained 
asymptomatic for forty years, and that his current complaints 
(of intermittent tightness and cramping in his right calf and 
dizziness if he looked upward) were related to 
arteriosclerosis and large artery partial obstruction rather 
than the right bundle branch block.  

In a January 1999 letter from the veteran's private 
physician, Dr. White, it was noted that the veteran had a 
history of diffuse cardiovascular disease, including non-
critical bilateral carotid stenosis.  Dr. White indicated 
that the veteran had no specific cardiac abnormalities such 
as coronary artery disease, and that he denied any cardiac 
symptoms.  A 24-hour Holter monitor test done in January 1997 
showed right bundle branch block and rare single ventricular 
ectopic beats.   

Private treatment records show that in the veteran underwent 
coronary artery bypass grafting in June 2002, and 
subsequently started cardiac rehabilitation.  In July 2002 he 
was readmitted to the hospital due to increasing dyspnea and 
a large left pleural effusion.  He developed pneumonia, which 
led to respiratory failure and eventually to his demise in 
August 2002.  

The immediate cause of the veteran's death, as listed on the 
certificate of death, was respiratory failure, due to or as a 
consequence of pneumonia, due to or as a consequence of staph 
sepsis, due to or as a consequence of coronary artery 
disease/bypass grafter surgery.  Other significant conditions 
contributing to death, but not resulting in the underlying 
cause given above, include renal failure, candida sepsis, and 
diabetes.  

At the time of his death, the veteran was service-connected 
for right bundle branch block, rated as 10 percent disabling.  

In September 2002, the appellant filed a claim for dependency 
and indemnity compensation (DIC), essentially claiming that 
the veteran's death was caused by his service-connected right 
bundle branch block.

In a September 2002 letter, Dr. Sytman indicated that he was 
involved with the veteran prior to his coronary artery bypass 
surgery and then followed the veteran during complications 
that followed closely after the surgery.  Dr. Sytman opined 
that the veteran died due to complications from his 
atherosclerotic heart disease and the surgery employed to 
treat that disease, and further indicated that the veteran 
would have died of atherosclerosis had he not undergone 
cardiac surgery. 

In support of her claim, the appellant has submitted an 
opinion from the veteran's private treating physician, Dr. 
White, which was dated in September 2002.  Dr. White 
indicated that the veteran had been his patient for years and 
had recently passed away of pneumonia, subsequent to coronary 
artery bypass grafting with multiple additional 
complications, including staph sepsis and respiratory 
failure.  Dr. White indicated that the veteran was initially 
admitted to the hospital in June of 2000 and underwent 
coronary artery bypass grafting on June 18, and then went to 
rehabilitation on July 5th.  He was then readmitted to the 
hospital with increasing shortness of breath and left pleural 
effusion.  Dr. White indicated that the veteran's hospital 
stay was complicated by parotitis and staph sepsis, his 
condition worsened with pneumonia, and he eventually died 
from respiratory failure.  Dr. White opined that the 
veteran's ultimate cause of death, namely pneumonia and 
respiratory failure, was "clearly intimately related to the 
reasons for his initial hospitalization being his coronary 
disease and his surgery and should be viewed in that light."

The appellant submitted an additional opinion from Dr. White, 
dated in August 2003.  In this opinion, Dr. White stated that 
right bundle branch block was not a normal finding and was 
related to some underlying cardiac disease.  Dr. White opined 
that "it is more likely than not that both [the veteran's] 
death and the right bundle branch block are related to 
underlying coronary artery disease."  Dr. White further 
indicated that there was "no reason to suspect that [the 
veteran] had right bundle branch block without having some 
sort of underlying cardiac disease, as right bundle branch 
block is a sign of underlying disease and not a disease in 
and of itself."  Finally, Dr. White opined that "the most 
reasonable interpretation of both his right bundle branch 
block and the subsequent events leading to his death relating 
to his coronary artery disease is that these are all related 
[,] with the commonality being underlying coronary artery 
disease."  

In a September 2005 VA consultation report, a VA physician 
reviewed the veteran's claims file and then rendered an 
opinion that the veteran's death was not caused by or the 
result of his right bundle branch block.  The VA physician 
noted that the veteran's right bundle branch block had been 
asymptomatic for many years.  In referring to the 1999 VA 
examination, the reviewer noted that there were no 
significant pathological etiologies indicated, such as 
pulmonary embolism, pulmonary hypertension, or congenital 
heart disease, and that there were no significant cardiac 
symptoms due to the right bundle branch block.  

Whwn this matter came before the Board, we determined that 
there were conflicting medical opinions, and that it was 
necessary to seek medical guidance to resolve the conflict.  
The Board requested that the record be reviewed and an 
opinion be rendered with respect to the following questions:  
(1) Is it at least as likely as not that the veteran's right 
bundle branch block was causally related to his coronary 
artery disease?  (2) Is it at least as likely as not that the 
veteran's right bundle branch block was a principal or 
contributory cause of his death?  The Board also advised that 
the term "at least as likely as not" does not mean merely 
within the realm of medical possibility, but rather that the 
weight of medical evidence both for and against a conclusion 
is so evenly divided that it is as medically sound to find in 
favor of causation as it is to find against it.

In a September 2006 letter, a VA cardiologist rendered an 
opinion in this matter, noting that the veteran's records had 
been reviewed.  The VA physician opined that it is unlikely 
that the veteran's right bundle branch block was a 
manifestation of coronary artery disease, given the diagnosis 
of the condition at the age of forty followed by a lack of 
symptoms over the ensuing forty years.  The VA physician 
noted that the exact etiology of right bundle branch block is 
uncertain, but listed (and essentially ruled out) other 
potential etiologies, including underlying congenital heart 
disease with resulting increased pulmonary pressure; 
pulmonary embolism, although there is no mention of any 
dyspnea; and myocardial infarction or inflammation (as in 
myocarditis). 

The reviewing VA specialist reiterated that the veteran had 
no symptoms suggestive of coronary artery disease in the 
forty years after the diagnosis of right bundle branch block, 
making it less likely that coronary artery disease was the 
cause of the bundle branch block in 1959.  The physician 
further indicated that right bundle branch block is usually a 
marker of underlying heart disease or increased pulmonary 
pressures, but can occasionally occur in healthy individuals 
without any underlying structural heart disease.  The VA 
physician summarized that the veteran's right bundle branch 
block "was most likely not secondary to underlying coronary 
artery disease", though the specific cause of the right 
bundle branch block was unclear given the lack of testing, 
and that the right bundle branch block appears not to be the 
principal or contributing cause of his death.  

III.  Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service 
connection for the veteran's death, the evidence must show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
the veteran's death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related to death.  For the disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  See 38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.  A service-
connected disorder is one which was incurred in or aggravated 
by active service, or in the case of certain diseases such as 
cardiovascular disease, one which was demonstrated to a 
compensable degree within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309

The veteran died in August 2002.  At the time of his death, 
he was service-connected for right bundle branch block.  As 
noted above, the immediate cause of death was listed on the 
certificate of death as respiratory failure, due to or as a 
consequence of pneumonia, due to or as a consequence of staph 
sepsis, due to or as a consequence of coronary artery 
disease/bypass grafter surgery.  The appellant, the veteran's 
widow, contends that the veteran's service-connected right 
bundle branch block caused or contributed substantially to 
the cause of his death.  

The Board has considered both the supporting and non-
supporting evidence with regard to the appellant's 
contentions.  There is probative evidence which indicates a 
possible relationship between the veteran's death and his 
service-connected right bundle branch block.  This supporting 
evidence consists of an August 2003 letter from Dr. White.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  We are also mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the weight to be accorded the various items of evidence in 
this case must be determined by the quality of the evidence, 
and not necessarily by its quantity or its source.

Upon careful review of the record, the Board finds that the 
preponderance of the evidence demonstrates that there was no 
relationship between the veteran's death and his service-
connected right bundle branch block.  First, the Board finds 
persuasive the September 2005 VA opinion which concluded that 
the veteran's death was not caused by, or the result of, his 
right bundle branch block.  Also, the Board finds highly 
persuasive the September 2006 VHA opinion, in which the 
reviewing cardiologist concluded that it is unlikely that the 
veteran's right bundle branch block was indicative of the 
presence of heart disease when it was noted on EKG, and that 
the right bundle branch block did not appear to be the 
principal or contributing cause of the veteran's death.  The 
Board finds these opinions to be more probative than the 
August 2003 opinion by Dr. White.  

In this regard, the Board notes that both VA opinions are 
based on a review of the veteran's claims file, to include 
the opinions provided by the veteran's private physician, Dr. 
White.  In his August 2003 opinion (as well as his September 
2002 opinion) there is no indication that Dr. White had 
reviewed the veteran's claims file or even the veteran's 
medical history prior to the time he started treating the 
veteran.  This is an significant distinction between the VA 
opinions and the private physician's opinion, based upon the 
fact that the veteran's service-connected right bundle branch 
block was first noted in 1959 as asymptomatic and remained 
essentially asymptomatic for the next 40 years, and then the 
veteran's coronary artery disease was not diagnosed until the 
1990s.  

The Board also finds the September 2005 and September 2006 
medical opinions to be probative because in both opinions the 
physicians provided the reasons for their conclusions.  In 
the September 2005 opinion, the VA physician reasoned that, 
since the right bundle branch block had first been diagnosed 
in 1959, it had been asymptomatic for many years, including 
at the time of the 1999 VA examination.  In the September 
2006 opinion, the VA physician opined it is unlikely that the 
veteran's right bundle branch block was secondary to coronary 
artery disease, based upon the diagnosis of right bundle 
branch block at age forty and then a lack of any heart 
symptoms over the next forty years.  The VA physician also 
noted that the etiology of right bundle branch block is 
uncertain, and that, although it is usually a marker of 
underlying heart disease or increased pulmonary pressures, it 
also occasionally occur in healthy individuals without any 
underlying structural heart disease.

With regard to Dr. White's opinion in August 2003, the Board 
notes that he noted that the veteran was service-connected 
for right bundle branch block and then noted that, in 
general, right bundle branch block is not a normal finding 
and is related to some underlying cardiac disease.  Dr. White 
indicated that the veteran apparently had right bundle branch 
block for numerous years, said it is more likely than not 
that both the veteran's death and his right bundle branch 
block were related to coronary artery disease, and then 
stated that there is no reason to suspect that the veteran 
had right bundle branch block without having some sort of 
underlying cardiac disease.  The problem with this opinion is 
that Dr. White did not provide reasons, specific to the 
veteran, for his conclusions and opinion.  Dr. White provides 
no explanation for the forty-year gap between the veteran's 
diagnosis of right bundle branch block and the diagnosis of 
coronary artery disease, and no mention of the fact that the 
right bundle branch block was asymptomatic for at least that 
long.  

The Board also finds that the September 2005 and September 
2006 VA medical opinions are consistent with the record 
because other medical evidence in the claims folder reveals 
that the veteran's right bundle branch block was consistently 
found to be asymptomatic, even forty years after the original 
diagnosis.  Moreover, although coronary artery disease was 
found subsequent to 1999, there is no indication in the 
record, other than speculation, that the coronary artery 
disease was in any way related to the right bundle branch 
block.  On a VA examination in 1999, the veteran's cardiac 
complaints were linked to arteriosclerosis and large artery 
partial obstruction, and were found not to be secondary to 
right bundle branch block.  Moreover, in a January 1999 
letter, Dr. White noted that the veteran had right bundle 
branch block, but also noted that the veteran had no specific 
cardiac abnormalities such as coronary artery disease, and 
that he denied any cardiac symptoms.  

Thus, the Board concludes that the September 2005 and 
September 2006 VA opinions are more pertinent, persuasive, 
and thus more probative because they are well reasoned, 
consistent, and based upon a review of the claims folder.

The Board therefore concludes that a condition related to 
service, including right bundle branch block, did not cause 
or materially contribute to the cause of the veteran's death.  
When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Since the most probative competent medical evidence reflects 
that the veteran's service-connected right bundle branch 
block did not cause or contribute to his death, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for the cause of 
the veteran's death must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.303, Gilbert, supra.


ORDER

Service connection for the cause of the veteran's death is 
denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


